  Jennifer R. Schemm, OSB #970086
  Attorney at Law
  602 O Avenue
  La Grande, OR 97850
  Tel: 541-910-4833
  Fax: 541-962-7831
  Email: jschemm@eoni.com

  Jennifer R. Schwartz, OSB #072978
  Law Office of Jennifer R. Schwartz
  2521 SW Hamilton Court
  Portland, Oregon 97239
  Tel: 503-780-8281
  Email: jenniferroseschwartz@gmail.com

    Attorneys for Plaintiffs

                   IN THE UNITED STATES DISTRICT COURT

                               FOR DISTRICT OF OREGON

                                PENDLETON DIVISION

 GREATER HELLS CANYON COUNCIL, an                    Case Number: 2:17-cv-00843-SU
 Oregon nonprofit corporation,
 and OREGON WILD, an Oregon nonprofit
 corporation,                                        DECLARATION OF DAVID
                                                     MILDREXLER IN SUPPORT OF
          Plaintiffs,                                PLAINTIFFS’ MOTION FOR
                                                     INJUNCTION PENDING APPEAL
                        v.

 KRIS STEIN, District Ranger, Eagle Cap Ranger
 District, Wallowa-Whitman National Forest, in
 her official capacity; and UNITED STATES
 FOREST SERVICE, an agency of the United
 States Department of Agriculture,

          Defendants,

        and

 WALLOWA COUNTY, a political subdivision
 of the State of Oregon,

          Defendant-Intervenor.
1 – DECLARATION OF DAVID MILDREXLER IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
         I, David Mildrexler, declare as follows:

         1.     I live in Enterprise, Oregon in Wallowa County. I work as a systems

ecologist for Eastern Oregon Legacy Lands Fund, a rural, community-based conservation

organization with scientific, educational and charitable purposes. I also serve on the

Advisory Board of the Greater Hells Canyon Council. My wife Andrea and I are raising

our two young children here in the Wallowa Valley, the most beautiful place in the world

to me.

         2.     To relay to the court my interests in the Lostine Canyon, and why the

Lostine Project is so concerning to me, I must explain my professional background and

expertise. My enjoyment of national forests, including those in the Lostine Project area,

is greatly affected by my understanding of the ecology of forests and the role of

management in affecting the many valuable services that forests provide, such as cooling

our planet’s temperature, recycling moisture, providing wildlife habitat, and buffering

against wildfire and climate change. The Lostine River and its surrounding forest

ecosystems are resilient and biodiverse forest ecosystems. Towering old growth trees,

sensitive understory plants, and abundant wildlife in a cool moist forest setting best

describes this area that also serves as a major wildlife corridor, and the gateway to the

Eagle Cap Wilderness. The Lostine River and its surrounding forests are a unique and

special place that I enjoy sharing with my family, friends, and community. Given the

uniqueness of this area, I strongly believe we should be extra careful to not allow

management hubris to degrade the very qualities of the area that the community treasures.

         3.     I am an ecosystem scientist with expertise in ecology, forestry, remote

2 – DECLARATION OF DAVID MILDREXLER IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
sensing, land surface temperature, global change biology and a number of related fields.

In 2017, I received my PhD from Oregon State University’s College of Forestry where I

studied, among other subjects, forest vulnerability to drought and high temperatures. In

2005, I completed my Master’s degree in Forest Science from the University of Montana.

While there, I worked with Nobel Peace Prize Laureate Steve Running who is on the

forefront of climate change research. My personal research focuses on the interaction

between vegetation and climate, disturbance and landscape dynamics, remote sensing of

land surface temperature, management of western forested ecosystems, and conservation

of biodiversity, topics of great relevance to the Lostine Project. I have published

numerous peer-reviewed papers in leading scientific journals.

       4.      In 2005, after obtaining a master’s degree, I returned to my native State of

Oregon and bought a cabin on six acres in the Wallowa Valley. I proposed to my wife in

the Eagle Cap Wilderness, and my son was raised here before we moved to La Grande in

2009 where I worked for Greater Hells Canyon Council, and to Corvallis in 2012 to work

on my PhD. My daughter was born in Corvallis. Still, every summer my family returned

to Wallowa County to enjoy our cabin and spend time in places like the Lostine River.

My family was thrilled to move back home permanently in 2017.

       5.      The Lostine River is the gateway to the heart of the Eagle Cap Wilderness,

a sacred place of inestimable value to me and many others. We came to northeast Oregon

because of places like the Lostine River and its pristine condition. I have a deep

connection to the river and its surrounding forests, and my family camps or hikes in the

area frequently. This year we spent Father’s Day hiking along the river, and to a

waterfall. My wife leads hikes for her job, and she has taken people to the Lostine River

3 – DECLARATION OF DAVID MILDREXLER IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
Wildlife Refuge on several occasions.

       6.      Having grown up on the West side of Oregon, I have a particular affinity

for old growth forests of the Pacific Northwest. The moist forests of the Lostine Canyon

are supported by the relatively cool condition and increased shade of the deep canyon

bottom and the riparian zone of the Lostine River. The forests slated for commercial

logging, many of which are old growth, are classified as moist or cold upland forest

environments. These forests have closed canopies that shelter the ground from direct

solar radiation and maintain relatively humid conditions and high moisture content in the

understory. Old growth forests and riparian habitats support more biological diversity

than any other habitat in the Blue Mountains. Well-connected riparian habitat, such as in

the Lostine River Corridor, are hotspots for biological diversity, both plant and animal.

       7.      Not all forest types need restoration treatments. Restoration is often

appropriate in dry forests where logging and fire suppression since the 1950s have shifted

open, park-like forests to less patchy, dense forests today. However, none of the Lostine

Corridor Project is characterized by such conditions. Moister and cooler mid- to high-

elevation forests naturally support higher tree densities and fires of mixed severity.

       8.      Management actions that degrade moist forests and expose them to hotter,

drier, and windier conditions are questionable given that the Northwest’s climate is

projected to become hotter and drier. Given that particular vegetation structural

characteristics can abate the effects of regional climate change, land management has the

potential to either amplify or buffer these effects on climate and biodiversity. In wetter

forest areas that maintain relatively high-water availability, such as in the Lostine River

Canyon, forests can buffer against rising temperatures, and are likely candidates for fire

4 – DECLARATION OF DAVID MILDREXLER IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
refugia; i.e., areas affected less frequently by fire, or that experience lower severity fire

than the surrounding landscape due to the relatively moist conditions. Refugia shelter

habitats from increases in temperatures and create microclimate conditions that provide

unique wildlife habitat. These areas are closely connected to enduring features of the

landscape, including topography. Deep valley bottoms like the Lostine River Canyon

possess the physical characteristics that create fire refugia, naturally supporting moist, old

growth forest types and buffering plants and animals from climate change.

        9.      I visited the Lostine Canyon in August and September 2018 and viewed

commercial timber sale units. The units are “leave tree” marked, meaning only trees

marked with orange must be left on site. Both areas were old growth forest. It appeared

that most trees would be logged from these stands. Since the units stretch nearly

continuously along the corridor, and the marking indicates opening of the forest canopy

in many areas, the understory microclimate will be degraded, and many of the large logs

that retain moisture when they fall to the forest floor will be removed by the logging. I

noted large old growth trees valuable for wildlife and carbon storage marked for removal

apparently for safety concerns. These qualities cannot be restored quickly. Climate

change is causing hotter and drier conditions, thus increasing the need for careful

management of systems that can buffer against these changes; i.e., fire refugia.

        10.     I expect that the post-logged areas will quickly infill with shrubs due to

the increased light, water and nutrients. While shrubs do increase local diversity and

heterogeneity, they are also shallow-rooted plants that dry out fast during the summer,

creating abundant fine fuels. Logging will contribute a large-pulse of fine-fuels, and

prescribed fire is not feasible in these moist forest types. More fine-fuels, coupled with

5 – DECLARATION OF DAVID MILDREXLER IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
increased solar radiation reaching the forest floor can increase the risk of fire, in contrast

to the Canyon’s current condition of an intact, multi-layered cool, moist forest with large

old trees. The Forest Service would need to repeat treatments at regular intervals to

prevent the build-up of fine fuels following project implementation.

       11.     I am also very concerned about the effects of ground-based operations on

the area soils. Moist forest soils can be highly susceptible to compaction, disturbance, and

erosion. Approximately twenty road spurs will be built throughout the length of the

corridor, an activity that in my opinion is entirely inappropriate for this area. In addition

to soil impacts, roads, skid trails, and logging increase invasive weed spread, and

exacerbate problems with illegal off-road activity. These collateral effects are extremely

undesirable in this area.

       12.     Should the Lostine Project proceed, I will experience the loss and

degradation of the area for many years to decades. My enjoyment and recreational

opportunities in the area will be significantly diminished. The Canyon will no longer be

an intact cool, moist old growth forest, creating microclimate conditions that provide

unique habitat for a diversity of wildlife. The impacts from road building and skid trails

and abundant stumps will likely be obvious to me for the rest of my life. I also think the

Forest Service’s use of a Categorical Exclusion for this project is one of the most

egregious uses of this power that I’ve witnessed. In a project that should be a model for

community engagement and partnership, the project feels forced and has divided the

community. In my opinion the ecological complexity and value of this diverse and

connected landscape has been trivialized by this process.

       13.     It is not necessary to sacrifice our treasured Lostine River Corridor to

6 – DECLARATION OF DAVID MILDREXLER IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
improve public safety. There are multiple approaches involving important tradeoffs that

were never considered due to the Categorical Exclusion approach. For example, the

project could have implemented the hand thinning of small diameter trees without

commercial logging, thereby maintaining the forest’s structure, protecting soils from

excessive disturbance, and demonstrating to the community a genuine management

approach that reflects our love and values for this irreplaceable area.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

       Executed on September 21, 2018 in Enterprise, Oregon.


                                                              __s/ DavidMildrexler_____
                                                              David Mildrexler




7 – DECLARATION OF DAVID MILDREXLER IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
